Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 1 of 15 Page ID #:263



  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      KARRUECHE TRAN, an individual,         CASE NO. 2:20-cv-1433-CJC-SK
 12
                  Plaintiff,                 STIPULATED PROTECTIVE ORDER
 13
            v.
 14
 15   YAQUWB MUHAMMAD, an
      individual; ELECTRIC REPUBLIC
 16   LLC, a Georgia limited liability
      company; and DOES 1-10, inclusive,
 17
 18               Defendants.

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 2 of 15 Page ID #:264



  1   1.    A. PURPOSES AND LIMITATIONS
  2
  3         Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public
  5   disclosure and from use for any purpose other than prosecuting this litigation may
  6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  7   enter the following Stipulated Protective Order. The parties acknowledge that this
  8   Order does not confer blanket protections on all disclosures or responses to
  9   discovery and that the protection it affords from public disclosure and use extends
 10   only to the limited information or items that are entitled to confidential treatment
 11   under the applicable legal principles. The parties further acknowledge, as set forth
 12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 14   procedures that must be followed and the standards that will be applied when a
 15   party seeks permission from the court to file material under seal.
 16
 17         B. GOOD CAUSE STATEMENT
 18
 19         This action is likely to involve trade secrets and other valuable research,
 20   development, commercial, financial, technical and/or proprietary information for
 21   which special protection from public disclosure and from use for any purpose other
 22   than prosecution of this action is warranted. Such confidential and proprietary
 23   materials and information consist of, among other things, confidential business or
 24   financial information, information regarding confidential business practices, or
 25   other confidential research, development, or commercial information (including
 26   information implicating privacy rights of third parties), information otherwise
 27   generally unavailable to the public, or which may be privileged or otherwise
 28   protected from disclosure under state or federal statutes, court rules, case decisions,

                                                1
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 3 of 15 Page ID #:265



  1   or common law. Accordingly, to expedite the flow of information, to facilitate the
  2   prompt resolution of disputes over confidentiality of discovery materials, to
  3   adequately protect information the parties are entitled to keep confidential, to
  4   ensure that the parties are permitted reasonable necessary uses of such material in
  5   preparation for and in the conduct of trial, to address their handling at the end of the
  6   litigation, and serve the ends of justice, a protective order for such information is
  7   justified in this matter. It is the intent of the parties that information will not be
  8   designated as confidential for tactical reasons and that nothing be so designated
  9   without a good faith belief that it has been maintained in a confidential, non-public
 10   manner, and there is good cause why it should not be part of the public record of
 11   this case.
 12
 13   2.     DEFINITIONS
 14          2.1    Action: this pending federal law suit.
 15          2.2    Challenging Party: a Party or Non-Party that challenges the
 16   designation of information or items under this Order.
 17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 18   how it is generated, stored or maintained) or tangible things that qualify for
 19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 20   the Good Cause Statement.
 21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 22   their support staff).
 23          2.5    Designating Party: a Party or Non-Party that designates information or
 24   items that it produces in disclosures or in responses to discovery as
 25   “CONFIDENTIAL.”
 26          2.6    Disclosure or Discovery Material: all items or information, regardless
 27   of the medium or manner in which it is generated, stored, or maintained (including,
 28   among other things, testimony, transcripts, and tangible things), that are produced

                                                 2
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 4 of 15 Page ID #:266



  1   or generated in disclosures or responses to discovery in this matter.
  2         2.7    Expert: a person with specialized knowledge or experience in a matter
  3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  4   an expert witness or as a consultant in this Action.
  5         2.8    House Counsel: attorneys who are employees of a party to this Action.
  6   House Counsel does not include Outside Counsel of Record or any other outside
  7   counsel.
  8         2.9    Non-Party: any natural person, partnership, corporation, association, or
  9   other legal entity not named as a Party to this action.
 10         2.10 Outside Counsel of Record: attorneys who are not employees of a
 11   party to this Action but are retained to represent or advise a party to this Action and
 12   have appeared in this Action on behalf of that party or are affiliated with a law firm
 13   which has appeared on behalf of that party, and includes support staff.
 14         2.11 Party: any party to this Action, including all of its officers, directors,
 15   employees, consultants, retained experts, and Outside Counsel of Record (and their
 16   support staffs).
 17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 18   Discovery Material in this Action.
 19         2.13 Professional Vendors: persons or entities that provide litigation
 20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 22   and their employees and subcontractors.
 23         2.14 Protected Material: any Disclosure or Discovery Material that is
 24   designated as “CONFIDENTIAL.”
 25         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 26   Material from a Producing Party.
 27
 28   \\

                                                 3
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 5 of 15 Page ID #:267



  1   3.    SCOPE
  2         The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above), but also (1) any information copied or
  4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  5   compilations of Protected Material; and (3) any testimony, conversations, or
  6   presentations by Parties or their Counsel that might reveal Protected Material.
  7         Any use of Protected Material at trial shall be governed by the orders of the
  8   trial judge. This Order does not govern the use of Protected Material at trial.
  9
 10   4.    DURATION
 11         Even after final disposition of this litigation, the confidentiality obligations
 12   imposed by this Order shall remain in effect until a Designating Party agrees
 13   otherwise in writing or a court order otherwise directs. Final disposition shall be
 14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 15   with or without prejudice; and (2) final judgment herein after the completion and
 16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 17   including the time limits for filing any motions or applications for extension of time
 18   pursuant to applicable law.
 19
 20   5.    DESIGNATING PROTECTED MATERIAL
 21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 22   Each Party or Non-Party that designates information or items for protection under
 23   this Order must take care to limit any such designation to specific material that
 24   qualifies under the appropriate standards. The Designating Party must designate for
 25   protection only those parts of material, documents, items, or oral or written
 26   communications that qualify so that other portions of the material, documents,
 27   items, or communications for which protection is not warranted are not swept
 28   unjustifiably within the ambit of this Order.

                                                 4
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 6 of 15 Page ID #:268



  1         Mass, indiscriminate, or routinized designations are prohibited. Designations
  2   that are shown to be clearly unjustified or that have been made for an improper
  3   purpose (e.g., to unnecessarily encumber the case development process or to
  4   impose unnecessary expenses and burdens on other parties) may expose the
  5   Designating Party to sanctions.
  6         If it comes to a Designating Party’s attention that information or items that it
  7   designated for protection do not qualify for protection, that Designating Party must
  8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  9         5.2     Manner and Timing of Designations. Except as otherwise provided in
 10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 12   under this Order must be clearly so designated before the material is disclosed or
 13   produced.
 14         Designation in conformity with this Order requires:
 15               (a)    for information in documentary form (e.g., paper or electronic
 16   documents, but excluding transcripts of depositions or other pretrial or trial
 17   proceedings), that the Producing Party affix at a minimum, the legend
 18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 19   contains protected material. If only a portion or portions of the material on a page
 20   qualifies for protection, the Producing Party also must clearly identify the protected
 21   portion(s) (e.g., by making appropriate markings in the margins).
 22         A Party or Non-Party that makes original documents available for inspection
 23   need not designate them for protection until after the inspecting Party has indicated
 24   which documents it would like copied and produced. During the inspection and
 25   before the designation, all of the material made available for inspection shall be
 26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 27   documents it wants copied and produced, the Producing Party must determine
 28   which documents, or portions thereof, qualify for protection under this Order. Then,

                                                5
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 7 of 15 Page ID #:269



  1   before producing the specified documents, the Producing Party must affix the
  2   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  3   portion or portions of the material on a page qualifies for protection, the Producing
  4   Party also must clearly identify the protected portion(s) (e.g., by making
  5   appropriate markings in the margins).
  6               (b)     for testimony given in depositions that the Designating Party
  7   identify the Disclosure or Discovery Material on the record, before the close of the
  8   deposition all protected testimony.
  9               (c)     for information produced in some form other than documentary
 10   and for any other tangible items, that the Producing Party affix in a prominent place
 11   on the exterior of the container or containers in which the information is stored the
 12   legend “CONFIDENTIAL.” If only a portion or portions of the information
 13   warrants protection, the Producing Party, to the extent practicable, shall identify the
 14   protected portion(s).
 15         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 16   failure to designate qualified information or items does not, standing alone, waive
 17   the Designating Party’s right to secure protection under this Order for such
 18   material. Upon timely correction of a designation, the Receiving Party must make
 19   reasonable efforts to assure that the material is treated in accordance with the
 20   provisions of this Order.
 21
 22   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23         6.1     Timing of Challenges.     Any Party or Non-Party may challenge a
 24   designation of confidentiality at any time that is consistent with the Court’s
 25   Scheduling Order.
 26         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 27   resolution process under Local Rule 37.1 et seq.
 28         6.3     The burden of persuasion in any such challenge proceeding shall be on

                                                6
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 8 of 15 Page ID #:270



  1   the Designating Party. Frivolous challenges, and those made for an improper
  2   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  3   parties) may expose the Challenging Party to sanctions. Unless the Designating
  4   Party has waived or withdrawn the confidentiality designation, all parties shall
  5   continue to afford the material in question the level of protection to which it is
  6   entitled under the Producing Party’s designation until the Court rules on the
  7   challenge.
  8
  9   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 10         7.1      Basic Principles. A Receiving Party may use Protected Material that
 11   is disclosed or produced by another Party or by a Non-Party in connection with this
 12   Action only for prosecuting, defending, or attempting to settle this Action. Such
 13   Protected Material may be disclosed only to the categories of persons and under the
 14   conditions described in this Order. When the Action has been terminated, a
 15   Receiving Party must comply with the provisions of section 13 below (FINAL
 16   DISPOSITION).
 17         Protected Material must be stored and maintained by a Receiving Party at a
 18   location and in a secure manner that ensures that access is limited to the persons
 19   authorized under this Order.
 20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 21   otherwise ordered by the court or permitted in writing by the Designating Party, a
 22   Receiving      Party   may     disclose   any   information   or   item   designated
 23   “CONFIDENTIAL” only to:
 24                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 25   well as employees of said Outside Counsel of Record to whom it is reasonably
 26   necessary to disclose the information for this Action;
 27                (b) the officers, directors, and employees (including House Counsel) of
 28   the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                 7
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 9 of 15 Page ID #:271



  1             (c) Experts (as defined in this Order) of the Receiving Party to whom
  2   disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4             (d) the court and its personnel;
  5             (e) court reporters and their staff;
  6             (f) professional jury or trial consultants, mock jurors, and Professional
  7   Vendors to whom disclosure is reasonably necessary for this Action and who have
  8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9             (g) the author or recipient of a document containing the information or a
 10   custodian or other person who otherwise possessed or knew the information;
 11             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 14   will not be permitted to keep any confidential information unless they sign the
 15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 16   agreed by the Designating Party or ordered by the court. Pages of transcribed
 17   deposition testimony or exhibits to depositions that reveal Protected Material may
 18   be separately bound by the court reporter and may not be disclosed to anyone
 19   except as permitted under this Stipulated Protective Order; and
 20             (i) any mediator or settlement officer, and their supporting personnel,
 21   mutually agreed upon by any of the parties engaged in settlement discussions.
 22
 23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 24   IN OTHER LITIGATION
 25         If a Party is served with a subpoena or a court order issued in other litigation
 26   that compels disclosure of any information or items designated in this Action as
 27   “CONFIDENTIAL,” that Party must:
 28             (a) promptly notify in writing the Designating Party. Such notification

                                                   8
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 10 of 15 Page ID #:272



   1   shall include a copy of the subpoena or court order;
   2             (b) promptly notify in writing the party who caused the subpoena or order
   3   to issue in the other litigation that some or all of the material covered by the
   4   subpoena or order is subject to this Protective Order. Such notification shall include
   5   a copy of this Stipulated Protective Order; and
   6             (c) cooperate with respect to all reasonable procedures sought to be
   7   pursued by the Designating Party whose Protected Material may be affected.
   8         If the Designating Party timely seeks a protective order, the Party served with
   9   the subpoena or court order shall not produce any information designated in this
  10   action as “CONFIDENTIAL” before a determination by the court from which the
  11   subpoena or order issued, unless the Party has obtained the Designating Party’s
  12   permission. The Designating Party shall bear the burden and expense of seeking
  13   protection in that court of its confidential material and nothing in these provisions
  14   should be construed as authorizing or encouraging a Receiving Party in this Action
  15   to disobey a lawful directive from another court.
  16
  17   9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
  18   PRODUCED IN THIS LITIGATION
  19             (a) The terms of this Order are applicable to information produced by a
  20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  21   produced by Non-Parties in connection with this litigation is protected by the
  22   remedies and relief provided by this Order. Nothing in these provisions should be
  23   construed as prohibiting a Non-Party from seeking additional protections.
  24             (b) In the event that a Party is required, by a valid discovery request, to
  25   produce a Non-Party’s confidential information in its possession, and the Party is
  26   subject to an agreement with the Non-Party not to produce the Non-Party’s
  27   confidential information, then the Party shall:
  28                (1) promptly notify in writing the Requesting Party and the Non-Party

                                                 9
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 11 of 15 Page ID #:273



   1   that some or all of the information requested is subject to a confidentiality
   2   agreement with a Non-Party;
   3                (2) promptly provide the Non-Party with a copy of the Stipulated
   4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   5   specific description of the information requested; and
   6                (3) make the information requested available for inspection by the
   7   Non-Party, if requested.
   8             (c) If the Non-Party fails to seek a protective order from this court within
   9   14 days of receiving the notice and accompanying information, the Receiving Party
  10   may produce the Non-Party’s confidential information responsive to the discovery
  11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  12   not produce any information in its possession or control that is subject to the
  13   confidentiality agreement with the Non-Party before a determination by the court.
  14   Absent a court order to the contrary, the Non-Party shall bear the burden and
  15   expense of seeking protection in this court of its Protected Material.
  16
  17   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  19   Protected Material to any person or in any circumstance not authorized under this
  20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  21   writing the Designating Party of the unauthorized disclosures, (b) use its best
  22   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  23   person or persons to whom unauthorized disclosures were made of all the terms of
  24   this Order, and (d) request such person or persons to execute the “Acknowledgment
  25   and Agreement to Be Bound” that is attached hereto as Exhibit A.
  26
  27   \\
  28   \\

                                                 10
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 12 of 15 Page ID #:274



   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2   PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other
   5   protection, the obligations of the Receiving Parties are those set forth in Federal
   6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   7   whatever procedure may be established in an e-discovery order that provides for
   8   production without prior privilege review. Pursuant to Federal Rule of Evidence
   9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
  10   of a communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the stipulated
  12   protective order submitted to the court.
  13
  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in
  20   this Stipulated Protective Order. Similarly, no Party waives any right to object on
  21   any ground to use in evidence of any of the material covered by this Protective
  22   Order.
  23         12.3 Filing Protected Material. A Party that seeks to file under seal any
  24   Protected Material must comply with Civil Local Rule 79-5. Protected Material
  25   may only be filed under seal pursuant to a court order authorizing the sealing of the
  26   specific Protected Material at issue. If a Party's request to file Protected Material
  27   under seal is denied by the court, then the Receiving Party may file the information
  28   in the public record unless otherwise instructed by the court.

                                                  11
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 13 of 15 Page ID #:275



   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must
   4   return all Protected Material to the Producing Party or destroy such material. As
   5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   6   compilations, summaries, and any other format reproducing or capturing any of the
   7   Protected Material. Whether the Protected Material is returned or destroyed, the
   8   Receiving Party must submit a written certification to the Producing Party (and, if
   9   not the same person or entity, to the Designating Party) by the 60 day deadline that
  10   (1) identifies (by category, where appropriate) all the Protected Material that was
  11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
  12   copies, abstracts, compilations, summaries or any other format reproducing or
  13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
  14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
  15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
  16   and trial exhibits, expert reports, attorney work product, and consultant and expert
  17   work product, even if such materials contain Protected Material. Any such archival
  18   copies that contain or constitute Protected Material remain subject to this Protective
  19   Order as set forth in Section 4 (DURATION).
  20
  21   14.   Any violation of this Order may be punished by any and all appropriate
  22   measures including, without limitation, contempt proceedings and/or monetary
  23   sanctions.
  24
  25   \\
  26   \\
  27   \\
  28   \\

                                                12
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 14 of 15 Page ID #:276
Case 2:20-cv-01433-CJC-SK Document 40 Filed 06/23/20 Page 15 of 15 Page ID #:277



   1                                               EXHIBIT A
   2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4   I, _____________________________ [print or type full name], of ______________________
   5   ____________________ [print or type full address], declare under penalty of perjury that I have
   6   read in its entirety and understand the Stipulated Protective Order that was issued by the United
   7   States District Court for the Central District of California on ___________________________
   8   [date] in the case of KARREUCHE TRAN vs. YAGUWB MUHAMMAD, an individual;
   9   ELECTRIC REPUBLIC LLC, a Georgia limited liability company; and DOES 1-10, CASE NO.
  10   2:20-cv-01433-CJC-SK. I agree to comply with and to be bound by all the terms of this Stipulated
  11   Protective Order and I understand and acknowledge that failure to so comply could expose me to
  12   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
  13   any manner any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the Central
  16   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
  17   even if such enforcement proceedings occur after termination of this action. I hereby appoint
  18   __________________________________________________ [print or type full name] of
  19   ___________________________________________ [print or type full address and telephone
  20   number] as my California agent for service of process in connection with this action or any
  21   proceedings related to enforcement of this Stipulated Protective Order.
  22   Date: ______________________________________
  23   City and State where sworn and signed: _________________________________
  24
  25   Printed name: _______________________________
  26
  27   Signature: __________________________________
  28

                                                        14
